773 N.W.2d 264 (2009)
Timothy LAJOICE as Personal Representative of the Estate of Kerin Lajoice, Deceased, Plaintiff-Appellant,
v.
NORTHERN MICHIGAN HOSPITALS, INC., Brad E. Vazales, M.D., Great Lakes Cardiothoracic & Vascular Surgery, PLLC, Daniel E. McDonnell, M.D., and Daniel E. McDonnell, M.D., P.C., Defendants-Appellees.
Docket No. 138108. COA No. 277587.
Supreme Court of Michigan.
October 21, 2009.

Order
On order of the Court, the application for leave to appeal the October 28, 2008 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE the opinion of the Court of Appeals and the order of the Emmet Circuit Court granting the defendants' motion for summary disposition, and we REMAND this case to the Emmet Circuit Court for reconsideration of the defendants' motion in light of this Court's decision in Bush v. Shabahang, 484 Mich. 156, 772 N.W.2d 272 (2009).